Citation Nr: 0713843	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  02-10 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from March 1964 until April 
1966.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia South Carolina.  The claims folder was subsequently 
transferred to the RO in Winston-Salem, North Carolina.

These matters were previously before the Board in October 
2003 and February 2004.  On those occasions, remands were 
ordered to accomplish additional development.  The maters 
returned to the Board in August 2005, at which time both 
issues were denied.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a July 2006 Order, the Court vacated the August 
2005 Board decision as to those issues and remanded the 
matter back to the Board for development consistent with the 
parties' Joint Motion for Partial Remand (Joint Motion).


REMAND


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  

In the present case, it is determined that additional 
development is required in order to satisfy VA's duty to 
assist the veteran under the VCAA.  Indeed, while the veteran 
is claiming entitlement to TDIU, the claims file does not 
contain any competent opinion with respect to the veteran's 
employability.  Therefore such an opinion should be obtained.  
Moreover, because an understanding of the veteran's current 
level of psychiatric disability is essential to the 
determination of employability, and because the veteran's 
last VA psychiatric examination was over 3 years ago, the 
Board finds that another psychiatric examination should be 
arranged.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine his 
PTSD symptomatology and his current level 
of social and occupational impairment.  
The VA examiner should opine whether it 
is at least as likely as not that the 
veteran is precluded from substantially 
gainful employment due to service-
connected disabilities.  Any opinion 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.  

2.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




